DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the grommet including upper and lower portions extending on both sides of an edge of the aperture of the mounting plate, the upper portion of the grommet being fitted inside the cavity; and a clamp pressed-fitted against the upper portion of the grommet inside the cavity and squeezing the braided shielding between the clamp and the upper portion of the grommet, and in combination with all other elements of claim 1. 
Per independent claim 10, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the grommet including upper and lower portions extending on both sides of an edge of the aperture of the mounting plate, the upper portion of the grommet being fitted inside the cavity; and a clamp pressed-fitted against the upper portion of the grommet inside the cavity and 
Per independent claim 19, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique method of having an upper and a lower portion of the grommet extending on both sides of an edge of the aperture, the upper portion being fitted inside the cavity of the mounting plate; adjusting a cable jacket of a cable along an inner diameter of the grommet so that a braided shielding of the cable, which extends from an end portion of the cable jacket, extends inside and outside of the cavity; adjusting and press-fitting a clamp inside the cavity against the upper portion of the grommet to cut an excess length of the braided shielding and in combination with all other elements of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references disclose cables connected through a panel having a grommet to seal the cable at the aperture of the panel, the cables having a braided shield.
Specifically, Pogash et al. (US 9,793,692), Fuzioka (US 9,343,821), and Brehm et al. (US 2003/0034165) are identified as the prior art teaching most of the elements of the independent claims. 
Pogash and Fuzioka both disclose a cable having a braided cable shield mounted to the cavity of a mounting plate, a grommet fitted to the outer diameter of the cable, the grommet mounted in the cavity of the mounting plate, and a clamp press-fitted against an upper portion of the grommet and squeezing the braided shielding between the clamp and the grommet. See Fig. 6 of Pogash and Fig. 1B of Fuzioka. However, neither Pogash nor Fuzioka disclose or suggest that the clamp is press-fitted against an upper portion of the grommet inside the cavity.
Brehm discloses, in Fig. 1, a cable having a braided cable shield, a grommet fitted to the outer diameter of the cable, and a clamp press-fitted against an upper portion of the grommet and squeezing the braided shielding between the clamp and the grommet. However, Brehm does not disclose or suggest a mounting plate having a cavity and an aperture arranged on a bottom side of the cavity such that the upper portion of the grommet is fitted inside the cavity and the clamp is pressed-fitted against the upper portion of the grommet inside the cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833